Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 1, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  150514(38)                                                                                                Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
  FREDDIE BILLS, JR.,                                                                                                  Justices
            Plaintiff-Appellant,

  v                                                                  SC: 150514
                                                                     COA: 322054
  BELLAMY CREEK CORRECTIONAL
  FACILITY WARDEN,
             Defendant-Appellee.
  ___________________________________

         On order of the Chief Justice, plaintiff’s motion to waive fees is DENIED because
  MCL 600.2963 requires that a prisoner pursuing a civil action be liable for filing fees.
  Ordinarily, MCL 600.2963(8) would preclude a prisoner from filing a new application for
  leave to appeal in this Court when there is an outstanding balance owed for a prior civil
  appeal. However, applying that statutory section to bar plaintiff from initiating an
  application for leave to appeal from the original complaint for habeas corpus filed in the
  court of appeals would violate the Equal Protection Clause of the Fourteenth
  Amendment. Smith v Bennett, 365 U.S. 708; 81 S. Ct. 895; 6 L. Ed. 2d 39 (1961).

          The Clerk shall furnish two copies of this order to plaintiff. Plaintiff has 21 days
  from the certification of this order to submit one of those copies to this Court. By doing
  that, plaintiff acknowledges his responsibility to pay the $375 filing fee. MCL 600.2963.
  Failure to timely submit the order will result in the appeal not being docketed in this
  Court. The Clerk shall retain plaintiff’s pleadings until he timely submits the order or the
  21-day period for doing so has expired.

          Plaintiff is not required to pay an initial partial fee at the time he submits the order
  to this Court. The Department of Corrections is directed to collect amounts equal to 50
  percent of the deposits made to plaintiff’s account each month and remit $375 to this
  Court when that full amount is collected. Plaintiff may not file further appeals in this
  Court from civil cases initiated by him until the entry fee in this appeal and any prior civil
  appeals is paid in full. MCL 600.2963(8).



                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  December 1, 2014
          jam
                                                                                Clerk